Case 1:18-cv-01017-TWP-MPB Document 60 Filed 06/02/20 Page 1 of 5 PageID #: 1549




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JEAN RIVERS,                                          )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )    Case No. 1:18-cv-01017-TWP-MPB
                                                       )
 GOODWILL OF CENTRAL AND                               )
 SOUTHERN INDIANA, INC.,                               )
                                                       )
                               Defendant.              )

                          ENTRY ON DEFENDANT'S BILL OF COSTS

         This matter is before the Court on Defendant Goodwill of Central and Southern Indiana,

  Inc.'s (“Goodwill”) Bill of Costs (Filing No. 56), and Plaintiff Jean Rivers' (“Rivers”) Response in

  Opposition and Objection to Defendant's Bill of Costs (Filing No. 58). Rivers objects to the costs

  incurred for a video deposition. For the reasons stated below, Rivers' objection is overruled and

  Goodwill's costs are granted.

                                            I.   DISCUSSION

         Federal Rule of Civil Procedure 54(d) provides, in relevant part, that “costs-other than

  attorney's fees-should be allowed to the prevailing party”. Because the strong presumption in favor

  of awarding costs to the prevailing party is difficult to overcome, the Court's discretion to deny

  awarding costs is narrowly confined. Weeks v. Samsung Heavy Indus. Co., 126 F.3d 926, 945 (7th

  Cir. 1997); Sanglap v. LaSalle Bank, FSB, 194 F. Supp. 2d 798, 801 (N.D. Ill. 2002). Generally,

  only misconduct by the prevailing party or the losing party's inability to pay will suffice to justify

  denying costs under 28 U.S.C. § 1920. Id. Further, it is the losing party's burden to demonstrate

  that the taxed costs are inappropriate. Beamon v. Marshall & Ilsley Trust Co., 411 F.3d 854, 864

  (7th Cir. 2005). The Seventh Circuit has interpreted Rule 54(d) as providing “a strong presumption
Case 1:18-cv-01017-TWP-MPB Document 60 Filed 06/02/20 Page 2 of 5 PageID #: 1550




  that the prevailing party will recover costs, with the ultimate decision resting within the district

  court's discretion.” Weeks v. Samsung Heavy Indus. Co., 126 F.3d 926, 945 (7th Cir. 1997). “The

  presumption in favor of awarding costs to the prevailing party is difficult to overcome, and the

  district court's discretion is narrowly confined--the court must award costs unless it states good

  reasons for denying them.” Id.

         Rivers brought this action against Goodwill, alleging employment discrimination based on

  violations of Title VII of the Civil Rights Act of 1964 and the Fair Labor Standards Act. Goodwill

  moved for summary judgment, which the Court granted on March 30, 2020 (Filing No. 54). That

  same day, final judgment was entered in favor of Goodwill and against Rivers (Filing No. 55). As

  the prevailing party, Goodwill requests an award of its costs incurred in defending this action in

  the amount of $3,944.68, pursuant to Federal Rule of Civil Procedure 54(d)(1).

         Goodwill's costs of $3,944.68 consist of: $2,756.25 for expenses associated with the

  deposition of Rivers; $532.20 for expenses associated with the depositions of Goodwill's

  employees Brodie Sears and Eric Schlegel; $260.10 for production and copying charges of

  discovery documents and deposition exhibits; and $386.13 for copies of third-party records

  including River's medical and tax records. (Filing No. 56-1 at 2-3.) Goodwill submitted a sworn

  affidavit from its attorney, attesting to the fact that the costs were correct and necessarily incurred

  in this action. (Filing No. 56.)

         Rivers asks the Court to deny Goodwill's request of $745.00 for the video deposition costs

  included in the total amount of $2,756.25 for the deposition of Rivers. She objects on the basis that

  Goodwill is seeking a cost that was “not necessarily incurred or reasonable.” (Filing No. 58 at 2).

         Under 28 U.S.C. § 1920, a federal court may tax as costs:

         (1) Fees of the clerk and marshal;



                                                    2
Case 1:18-cv-01017-TWP-MPB Document 60 Filed 06/02/20 Page 3 of 5 PageID #: 1551




         (2) Fees for printed or electronically recorded transcripts necessarily obtained for
             use in the case;
         (3) Fees and disbursements for printing and witnesses;
         (4) Fees for exemplification and the costs of making copies of any materials where
             the copies are necessarily obtained for use in the case;
         (5) Docket fees under section 1923 of this title;
         (6) Compensation of court appointed experts, compensation of interpreters, and
             salaries, fees, expenses, and costs of special interpretation services under
             section 1828 of this title.

  28 U.S.C. § 1920.

         Relying on Halasa v. ITT Educ. Servs., Inc., 2012 WL 639520, at *3, Rivers argues

  Goodwill's decision to take her deposition by both court reporter/stenographic means and by video

  was not necessary or reasonable, because there was not a necessity for Goodwill to have the

  deposition in both formats. (Filing No. 58 at 2.) In Halasa, the court held that costs for both video

  and printed transcripts of depositions are recoverable pursuant to 28 U.S.C. § 1920(s), however,

  the court did not award video deposition costs to the Defendant ITT. Finding that there was no

  risk that Halasa would be unable to testify at trial, and considering ITT's statement that the purpose

  of the video was to impeach the plaintiff's credibility at trial, the court concluded having the

  deposition in both printed and video format was merely for strategic reasons, and the video format

  was thus not a necessity. See Halasa.

         In Reply, Goodwill asserts that Rivers' objection lacks merit, and the Seventh Circuit

  generally allows both “the costs of video-recording and stenographic transcription to be taxed to

  the losing party.” Patel ex rel. R.P. v. Menard, Inc., 2012 WL 1365434, at *3 (S.D. Ind. Apr. 19,

  2012). Goodwill notes this Court has previously rejected the argument that a written deposition

  would be sufficient if plaintiff would have been available to testify at trial. Patel ex rel. R.P. 2012

  WL 1365434, at *3; Noland v. Lowe's Home Centers, LLC, No. 1:14-cv-00228-TWP-DML (S.D.

  Ind. June 6, 2016).



                                                    3
Case 1:18-cv-01017-TWP-MPB Document 60 Filed 06/02/20 Page 4 of 5 PageID #: 1552




         The Seventh Circuit has expressly held courts should not resolve arguments the losing party

  makes regarding the winning party's strategy and how it could have reduced costs. Cohen-Chaney

  v. Nat'l R.R. Passenger Corp., 2012 WL 3579881, at *2 (S.D. Ind. Aug. 17, 2012). Goodwill

  persuasively argues that it was “entitled to make its own strategic decisions regarding the necessity

  of both stenographic transcription and video recording,” and that while it had yet to rely on the

  video testimony for purposes of trial, the proper inquiry here is “whether the deposition was

  'reasonably necessary' to the case at the time it was taken, not whether it was used in a motion or

  in court.” (Filing No. 59 at 3.) Had the case proceeded to trial, Goodwill contends it would have

  likely used the video deposition to effectively present evidence to the jury, thus making it

  reasonably necessary at the time to take Rivers' deposition by both court reporter/stenographic

  means and video. (Filing No. 59 at 3.)

         In Little v. Mitsubishi Motors N.A., Inc., the Seventh Circuit affirmed that “a party could

  recover for both the cost of video-recorded deposition and the cost of stenographically transcribing

  the same deposition, as long as both were reasonable and necessary.” 514 F.3d 699 (7th Cir. 2008).

  Goodwill's position is well supported by the Seventh Circuit's decision in Little as well as this

  Court's decisions in Patel ex rel. R.P., Cohen-Chaney, and Noland. It is not for the Court to resolve

  arguments regarding the winning party's strategy. Here, Goodwill intended to use the video had

  the matter gone to trial, making the video deposition reasonable and necessary at the time it was

  taken. Therefore, Rivers' Objection is overruled.

                                         II. CONCLUSION

         For the reasons set forth above, Goodwill's Bill of Costs (Filing No. 56) is GRANTED

  and River's Objection is OVERRULED. The Court awards Goodwill $3,944.68 in reasonable




                                                   4
Case 1:18-cv-01017-TWP-MPB Document 60 Filed 06/02/20 Page 5 of 5 PageID #: 1553




  fees and necessary costs incurred in this litigation. The Clerk is directed to tax costs against

  Plaintiff Jean Rivers in favor of Goodwill in the amount of $3,944.68.

         SO ORDERED.

  Date: 6/2/2020




  DISTRIBUTION:

  Andrew Dutkanych, III
  BIESECKER DUTKANYCH & MACER LLC (Evansville)
  ad@bdlegal.com

  Lauren Elizabeth Berger
  BIESECKER DUTKANYCH & MACER LLC (Evansville)
  alberger@bdlegal.com

  David J. Pryzbylski
  BARNES & THORNBURG (Indianapolis
  dpryzbylski@btlaw.com

  Justine Farris-Niehaus
  BARNES & THORNBURG (Indianapolis
  justine.farris@btlaw.com




                                                  5
